Citation Nr: 0200808	
Decision Date: 01/24/02    Archive Date: 02/05/02

DOCKET NO.  97-10 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an annual clothing allowance.


REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from January 1983 to November 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 1996 by the 
Department of Veterans Affairs (VA) Seattle, Washington, 
Regional Office (RO).  That decision denied entitlement to an 
annual clothing allowance.  A hearing was held at the RO in 
October 2001 before the undersigned Member of the Board.  

The issues which were originally certified for appellate 
review also included entitlement to an increased rating for a 
lower leg fracture with ankle and foot arthritis.  At the 
October 2001 hearing, however, it was noted that the veteran 
was satisfied with the action that had been taken and the 
issue was withdrawn.  Accordingly, the Board will not address 
that issue in this decision.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's clothing allowance claim has been obtained.

2.  There is no evidence that, due to a service-connected 
disorder, the veteran wears a prosthesis or an orthopedic 
appliance that tends to wear out clothing.

3.  There is no evidence that, due to a service-connected 
disorder, the veteran uses a medication that causes 
irreparable damage to his outergarments.


CONCLUSION OF LAW

The criteria for entitlement to an annual clothing allowance 
are not met.  38 U.S.C.A. § 1162 (West 1991 & Supp 2001); 38 
C.F.R. § 3.810 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statement of 
the case (SSOC), and letters sent to the veteran informed him 
of the information and evidence needed to substantiate the 
claim and complied with the VA's notification requirements.  
The RO also supplied the veteran with the applicable 
regulation in the SOC.  The basic elements for establishing 
entitlement to a clothing allowance have remained unchanged 
despite the change in the law with respect to duty to assist 
and notification requirements.  Therefore, the Board finds 
that the VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The veteran has had two hearings.  All available 
relevant evidence identified by the veteran was obtained and 
considered.  The claims file contains the veteran's service 
medical records and the post-service treatment records have 
also been obtained. 

The veteran has been afforded disability evaluation 
examinations by the VA to assess the nature and severity of 
his disabilities.  With regard to the adequacy of the 
examinations, the Board notes that the examination reports 
reflect that the examiners recorded the past medical history, 
noted the veteran's current complaints, conducted 
examinations, and offered appropriate assessments and 
diagnoses.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  The Board 
finds that the service medical records, the examination 
reports, and the other evidence of record provide sufficient 
information to adequately evaluate the veteran's claim.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The provisions of 38 U.S.C.A. § 1162 , which govern the 
payment of clothing allowances by VA, stipulate that such 
allowance shall be paid on a yearly basis to a veteran who, 
because of a service-connected disability, wears or uses a 
prosthetic or orthopedic appliance (including a wheelchair) 
that the Secretary determines tends to wear out or tear the 
veteran's clothing; or who uses medication which a physician 
has prescribed for a skin disability that is due to a 
service-connected disability and which the Secretary 
determines causes irreparable damage to the veteran's 
outergarments.  See also 38 C.F.R. § 3.810(a) (2001).

The veteran has previously established service connection for 
a left lower leg fracture with ankle and foot arthritis, 
rated as 20 percent disabling; degenerative joint disease of 
the patellofemoral joint of the left knee, rated as 10 
percent disabling; a left hip strain, rated as 10 percent 
disabling; tinnitus, rated as 10 percent disabling; and 
tonsil inflammation, rated as noncompensably disabling.  

During the hearing held in October 2001 the veteran testified 
that he believed that he should be granted a clothing 
allowance because his service-connected left leg disorder 
causes him to wear out shoes very quickly due to the fact 
that he walks on the outside of his left foot.  He also 
stated that he wears custom made boots in order to provide 
support for the left ankle.  He states that he has the boots 
made by a particular boot maker who is especially skilled in 
producing boots which accommodate his left lower extremity 
disability.  The veteran gave similar testimony during a 
hearing held before a hearing officer from the RO in 
September 1999.

The evidence which has been developed in connection with the 
claim includes Applications for Annual Clothing Allowance (VA 
Form 21-8678) completed by the veteran on various dates.  In 
applications dated in March and July 1996, the veteran 
reported that his fracture of the left tibia caused extreme 
wear of the shoes within two to three months of being new.  
He stated that the disability required orthotics, but they 
had not yet been issued.  In a letter to the RO dated in 
November 1996, the veteran explained that because of his 
service-connected condition he wears out shoes extremely 
fast.  He further stated that he did this both wearing and 
not wearing an orthopedic appliance (shoe inserts).  In his 
substantive appeal statement of February 1997, the veteran 
again reported that he had abnormal wear and tear "both 
wearing and not wearing the devices."

Also of record are VA medical examination reports and private 
medical statements.  A letter dated in August 1995 from 
Harley D. Miller, M.D., shows that the veteran reported that 
his shoes wore unequally, and that the lateral part of the 
sole, particularly the heel, wore much more quickly.  The 
doctor noted that the veteran had two pairs of shoes with him 
that reflected such findings.  He stated that the veteran 
might benefit from orthotics of some type.  An undated 
treatment record from Lisa Lamoreaux, M.D., contains similar 
information.  She also recommended that the veteran get 
orthotics made and wrote a prescription for them in December 
1996.   

The report of a joints examination conducted by the VA in 
December 1995 shows that the veteran reported that he wore 
the heel off the left shoe within two months of buying a pair 
of shoes.  He viewed the problem as being due to an abnormal 
tilt in the left leg due to malalignment of the tibia.  On 
examination, it was noted that there was a mild degree of 
genu varum deformity on both sides and that this, in 
conjunction with the fact that the left lower extremity was 
slightly shorter than the right, may be contributing to the 
excess wearing on the left side of the foot.  

An Eligibility Determination for Clothing Allowance (VA Form 
21-8679) dated in October 1996 shows that a VA Medical Center 
reported that the records for this veteran did not establish 
that, because of a service-connected disability, he wore a 
prosthetic or orthopedic appliance which tended to wear out 
clothing or that, because of a service-connected skin 
condition, he used a medication that caused irreparable 
damage to his outergarments.  

Finally, the veteran has presented an undated letter from the 
proprietor of a shoe repair shop which is to the effect that 
for the past four years the shop had resoled the veteran's 
shoes and that they required a built-up wedge on both shoes 
with more build-up on the left side than on the right.  

After reviewing all of the evidence which is of record, the 
Board finds that in the instant case the record does not 
demonstrate, nor does the veteran contend, that his 
outergarments are irreparably damaged as a result of using 
medication that was prescribed for treatment of his service-
connected disabilities.  The Board further finds that the 
record is also devoid of evidence that shows that his 
clothing tends to wear out or tear as a result of the use of 
a prosthesis or an orthopedic appliance.  The veteran himself 
has conceded that the shoes wear out at an abnormally fast 
pace regardless of whether or not he uses orthotics.  
Therefore, it is clear that the excessive wear is not caused 
by the orthotics.  Although the record demonstrates that the 
veteran's service-connected disability results in this 
accelerated wear of his shoes, this does not provide a basis 
for granting a clothing allowance under the applicable law 
and regulations.  In the absence of authorizing statutory or 
regulatory authority, the Board may not award payment or 
reimbursement of expenses.  See Zimick v. West, 11 Vet. App. 
45, 50 (1998) citing Office of Personnel Management v. 
Richmond, 496 U.S. 414, 424 (1990) (payment of money from the 
[Federal] Treasury "must be authorized by a statute").  
Accordingly, the Board concludes that the criteria for 
entitlement to an annual clothing allowance are not met. 38 
U.S.C.A. § 1162 (West 1991 & Supp 2001); 38 C.F.R. § 3.810 
(2001).



ORDER

Entitlement to an annual clothing allowance is denied.



		
	M. SABULSKY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

